ALLOWANCe

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The Applicants’ after final amendment of 13 January 2021 is acknowledged and entered.
	Claims 2, 3, and 5-16 have been canceled. Claims 1 and 4 are pending and are being examined on the merits.
	The rejection of claims 1 and 5 under 35 U.S.C. 112(a) for scope of enablement is withdrawn in light of the amendment filed 13 January 2021.
	The rejection of claims 1 and 4 for nonstatutory double patenting is withdrawn in light of the amendment filed 13 January 2021.
	All other rejections have been previously withdrawn. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/535,020, filed on 9 June 2014.


Allowable Subject Matter
Claims 1 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claim is drawn to treatment or amelioration of breast cancer, lymphocytic leukemia, chronic lymphocytic leukemia, myeloid leukemia, or acute myeloid leukemia with a cyclic peptide having at least 85% sequence identity to SEQ ID NO:3. While SEQ ID NO:3 is known in the art (see e.g. the cited Onganer art), that prior art only suggests AChE as a target for management of breast cancer and does not actually demonstrate or suggest that SEQ ID NO:3 should be utilized to treat breast cancer. In contradiction to the claims, the Onganer art suggests that the peptide potentiates metastatic breast cancer cell behavior. 
USP 10,441,638 claims treatment of leukemia in general with SEQ ID NO:3. However, the ‘638 patent does not claim particular forms of leukemia and there is no particular teaching from the prior art that SEQ ID NO:3 should be applied to those forms of leukemia. No nexus is established in the prior art between acetylcholinesterase activity and these particular forms of leukemia that might offer a reasonable conclusion that such cancers are obvious targets for therapeutic intervention with SEQ ID NO:3. Similarly, the ‘638 patent does not claim treatment of breast cancer. The claimed method is novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658